PER CURIAM.
Snedeker appeals from his sentence of one year in the county jail followed by 24 months on community control. The applicable sentencing guideline brackets, including the “permitted range,” do not permit such a sentence pursuant to State v. Van-Kooten, 522 So.2d 830 (Fla.1988) and Burgess v. State, 569 So.2d 829 (Fla. 5th DCA 1990). The record reflects that the trial judge was aware that he was exceeding the sentencing guidelines and that no written reasons for the departure were provided. Accordingly, we quash the sentence and remand for resentencing within the guidelines’ applicable or permitted ranges.
QUASH SENTENCE; REMAND.
W. SHARP, GOSHORN and PETERSON, JJ., concur.